DETAILED ACTION
Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a plurality of agent functional units …being configured to provide a service …” in claim 1;
“a common operator configured to be shared by the plurality of agent functional units …” in claim 1, and
“a manager configured to control activation …” in claim 2.

If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennewick et al (US 2004/0193420 A1: hereafter – Kennewick).
For claim 1, Kennewick discloses an on-board agent system comprising:
speech units attached to a vehicle to receive speech from occupants in the vehicle; [0124] — agents (plurality of agent functional units) which present responses to user making use of a speech unit, the responses being sent to a text-to-speech engine; Figure 3 Part 70, [0111] — processing units serving the purpose of integrating all the several parts together); and
a common operator configured to be shared by the plurality of agent functional units and provided in the vehicle (Kennewick: Figure 5 Part 100 — an event manager (as the common operator) connected with the plurality of agents; [0127] — agents may receive and return events to the event manager; [0100] — main speech processing unit (which contains the event manager) and can be attached to the vehicle),
wherein, when an operation is executed on the common operator with an 10operation pattern set to correspond to each of the plurality of agent functional units, an agent functional unit corresponding to the operation pattern of the executed operation is activated (Kennewick: [0119] — the event manager (the common operator) can provide the environment allowing the system to operate on multiple commands (an operation pattern); [0127] — agents may return events to the event manager (teaching of particular agent functional unit corresponding to its operation pattern); [0018] — system agents may have their individual functionalities).
For claim 2, claim 1 is incorporated and Kennewick discloses the on-board agent system,
an agent manager which verifies the use of an agent when needed and invokes the agent to allow it perform its function),
wherein, when an operation is executed on the common operator, the manager activates an agent functional unit corresponding to the executed operation pattern (Kennewick: [0132] — ‘when a particular agent 106 or database element 102 is required by a command, the agent manager may … invoke the agent’ (taking the event manager from [0119] as the common operator which can provide the environment allowing the system to operate on multiple commands)).
For claim 3, claim 2 is incorporated and Kennewick discloses the on-board agent system,
wherein, when an operation of setting an operation pattern of the common operator for activation of each agent functional unit is executed, the manager causes a storage to store association information in which the set operation pattern is associated with an agent functional unit which is an activation target, and when an operation is 25executed on the common operator, identifies an agent functional unit corresponding to an38 operation pattern of the executed operation with reference to the association information stored in the storage (Kennewick: [0133] — when a new agent is required to complete a task or take an action, an agent manager performs a search for a suitable agent, and the agent gets loaded under the control of an update manager in order to be able to perform its required operation; [0134] — management and modifications to the agent’s functionality can be stored; [0119] — the event manager (the common operator) can provide the environment allowing the system to operate on multiple commands).
4, claim 2 is incorporated and Kennewick discloses the on-board agent system, 5wherein, when an operation is executed on the common operator, the manager activates an agent functional unit corresponding to an operation pattern of the executed operation even when an agent functional unit other than the agent functional unit corresponding to the operation pattern of the executed operation is activated (Kennewick: [0119] — the event manager (the common operator) can provide the environment allowing the system to operate on multiple commands; [0126] — agents may use services of other more specialised agents (execution of an operation by activating another agent functional unit); [0133] — when a new agent is required to complete a task or take an action, an agent manager loads an agent under the control of an update manager in order to be able to perform its required operation).
As for claim 8, method claim 8 and system claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed system parts. Kennewick provides a computer in [0122] for executing the method, and in [0124], the activation of a plurality of agent functional units for the purpose of presenting responses to a user. Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 9, computer program product claim 9 and method claim 8 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Kennewick in [0169] provides a storage medium for required by this claim. Accordingly, claim 9 is similarly rejected under the same rationale as applied above with respect to method claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kennewick (US 2004/0193420 A1) as applied to claim 2, in view of Buchholz et al (US 2002/0173333: hereafter – Buchholz).
For claim 5, claim 2 is incorporated, and the reference of Kennewick provides teaching for a common operator having agent functional units which output voice to a vehicle occupant. Kennewick however fails to teach the further limitation of this claim.
The reference of Buchholz is now introduced to teach this as:
the on-board agent system,
wherein, when an operation is executed on the common operator while any of the plurality of agent functional units is outputting voice, the manager stores an utterance of the occupant of the vehicle in a storage, and an agent functional unit activated according to the operation executed on the common operator executes a process 15according to the utterance of the occupant of the vehicle acquired from the storage (Buchholz: [0043] — detecting a barge-in (a barge-in being speech input received while the system is presenting audio), and then having the system highly responsive to the barge-in request, and then, information messages are presented to the user based on the barge-in event (indicating a storage of the user’s barge-in utterance, and responding to the user’s barge-in utterance, also, the presentation of information messages being the common operator executing the process determined by the barge-in)).
.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to AApplicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657